Labauve, J.
These two cases were consolidated and tried together below.
Madame Evelina Anderson brought a suit against her said husband, Brown, in December, 1852, alleging the disorder of his affairs, praying for a separation of property and for a judgment for money received by him. On the 10th January, 1853, she obtained a judgment against her said husband for $6,271 65, with interest. Under that judgment she. proceeded, by seizing and selling property, consisting in town lots and slaves, which were adjudicated to her at sheriff’s sale, in July, 1853. Clement Brown was forced to a surrender of property, and which, being made, was accepted by the judge, May 15th, 1858. A number of creditors of the insolvent, Clement Brown, brought suits in June, 1858, to annul and set aside the judgment so obtained by said Evelina Anderson, and also to avoid the sale of property made to her by the sheriff under said judgment, and to have said property decreed to be liable for the debts of her said husband, Clement Brown, due said creditors.
The evidence shows that these complaining creditors became such three or four years after said Evelina Anderson had obtained her judgment and bought property under it at sheriff’s sale. From an examination of the record, we are satisfied that said Evelina Anderson adduced prima facie evidence in support of her judgment, and that the suing creditors had nought to attack it. Dinkgrave v. Norwood et al., 10 An. 564. Landry v. Marchais, 6 An. 89. Duchard v. Rousseau, 2 An. 174. Sarah Ann Binford v. B. H. Thorn & Co., 15 An. 81.
We are of the opinion that the judgment rendered in favor of said Evelina Anderson against her husband, and the sale of property under it to her, are legal and valid.
We now come to the charge of fraud made against Clement Brown.
As we have come to the conclusion to remand this case, as regards Clement Brown, it becomes necessary, to facilitate the trial below, to pass on certain bills of exception, so far as Brown is concerned. Brown’s counsel moved the Court below to strike out from the record several sup*117plemental petitions of the complaining creditors, filed in 1860, on the ground, in substance, that they contained additional charge of fraud against the insolvent, and that they were too late; Ijeing filed long after the expiration of the ten days, etc. The court overruled the motion, and counsel of Brown took his bill of exceptions. We think, the court did not err. This did not change the issue.
The court charged the jury, in regard to Brown, that the putting-down by the insolvent of a creditor, on his schedule, for a larger amount than was really due; as, for instance, the wife for a larger amount, was one of the kinds of frauds which were not specified in the acts relative to insolvents, but which is included in the words: or any other fraud. This charge was excepted to. We think the court erred. There was no allegation of that act in the oppositions; besides, it would not seem to be a fraud as contemplated by law. Montilly v. Creditors, 18 L. 383; Slocomb v. Real Estate Bank. 2 R. 92.
On trial below, the opponents and intervenors offered in evidence act of sale of property, 28th December, 1855, of 0. Brown to H. C. Brown, and placed on the stand witnesses, Robinson and others, as to said transaction and others; to the introduction of this testimony, counsel for defendants objected, on the ground that no transaction, of a date more than a year prior to the transaction of Brown with complaining creditors, should be admitted in evidence. The court overruled the objections and received the testimony. We think the court did not err, as it was contended that this sale was a pure simulation.
The bills of exception taken by Evelina Anderson are passed over unnoticed, our decision being in her favor, notwithstanding the rejection of testimony.
We think that justice requires the case to be remanded for a new trial, on the charge of fraud against Clement Brown.
It is therefore adjudged and decreed, that the judgment of the District court be annulled and reversed ; it is further adjudged and decreed, that there be judgment in favor of Mrs. Evelina Anderson and against the said complaining creditors in the revocatory action, and that said complaining creditors and opponents pay all costs incurred in said revocatory suit. It is further decreed that this case be remanded as regards the insolvent, Clement Brown, to be proceeded in according to law, and that the complaining creditors and appellees pay the costs of appeal,